UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                     ORDER
              - against -
                                                              (Sl) 18 Cr. 661 (PGG)
ARMANDO JOSE JARQUIN RICO AND
ADOLFO VILLALONA,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that a conference will take place in this action on

February 21, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

                Defendant Rico is to submit a letter to the Court by February 6, 2020, with an

update as to the status of a pre-trial disposition.

                The application of Michael Nedick to withdraw as counsel for Defendant

Villalona is granted.

Dated: New York, New York
       January2{, 2020
                                                      SO ORDERED.



                                                      Paul'G. Gardephe
                                                      United States District Judge
